internal_revenue_service department of the treasury number release date index numbers washington d c person to contact telephone number refer reply to cc psi 3-plr-111622-01 date date legend board llc state d1 d2 dear we received your letter dated date and subsequent correspondence and submissions requesting a ruling on behalf of llc that the income of llc is excluded from gross_income under sec_115 of the internal_revenue_code code alternatively your letter requests a ruling that llc is a disregarded_entity under sec_7701 of the code this letter responds to your request facts llc was formed on d1 as a state limited_liability_company llc’s sole member is board an agency of state recognized as an organization described in sec_501 board’s income is excluded from gross_income under sec_115 board’s purpose is to provide professional investment management of various trusts established under the laws of state board has broad authority under state law to manage and invest sell plr-111622-01 reinvest and collect income and rents to employ outside counsel and contractors and to acquire manage and sell real_estate the attorney_general of state has determined that board has the authority under state law to authorize the formation of llc and to purchase real_estate and other equities through llc llc’s organizing documents provide that llc’s purpose is to acquire hold and eventually sell certain real_property currently owned by board board llc’s sole member entered into an operating_agreement with respect to llc with a real_estate management company llc’s organizing documents provide that any person may become a substitute member by acquiring an interest from board the organizing documents provide that upon dissolution the cash and other assets of llc after payment of expenses will be distributed to the member effective d2 llc amended its organizing documents to provide that llc’s membership is limited to a state a political_subdivision of a state or an entity whose income is excluded from gross_income under sec_115 as long as board is a member llc’s operating_agreement was also amended effective d2 to provide that the agreement was between llc and board law and analysis sec_115 provides that gross_income does not include income derived from the exercise of an essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city which was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state its holding is based on a determination that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as a municipal function revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludible from gross_income under sec_115 revrul_77_261 reasons that the investment of positive cash balances by a state or political_subdivision thereof to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue revrul_77_261 points out that congress did not desire in any way to restrict a state’s participation in enterprises which plr-111622-01 might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 concerns an organization that is formed operated and funded by political subdivisions to pool their casualty risks arising from their obligations concerning public liability workers’ compensation or employees’ health revrul_90_74 states that the income of the organization is excluded from gross_income under sec_115 if private interests do not participate in the organization or benefit more than incidentally from the organization in revrul_90_74 the benefit to the employees of the political subdivisions was excepted as incidental furthermore upon dissolution the organization will distribute its assets to its members therefore the income of the organization accrues to a political_subdivision within the meaning of sec_115 llc plans to engage in investment activities that board is authorized under state law to engage in directly llc’s sole member board formed llc to purchase real_estate and other equities therefore based on revrul_71_589 rev_rul 77-261and revrul_90_74 the income of llc is derived from an essential_governmental_function membership in llc is limited to a state a political_subdivision of a state or an entity whose income is excluded from gross_income under sec_115 as long as board is a member further upon dissolution llc’s assets less expenses will go to the member the amended operating_agreement is between llc and the board effective d2 the date of the amendments to llc’s organizing documents llc’s income is excluded under the sec_115 accrual test however if board is no longer a member of llc and llc has a member that is not a state a political_subdivision of a state or an entity whose income is excluded under sec_115 llc will not satisfy the sec_115 accrual test and llc’s gross_income will not be excluded from gross_income under sec_115 conclusion based on the information submitted and representations made we conclude that the income of llc is excluded from gross_income under sec_115 effective only on and after d2 the date llc’s organizing documents were amended to satisfy the sec_115 accrual test for purposes of sec_115 an organization’s income is excludible from gross_income from the date the necessary changes are made to an organization’s organizing documents and do not relate back to d1 the date of llc’s organization however if board is no longer a member of llc and llc has a member that is not a state a political_subdivision of a state or an entity whose income is excluded under sec_115 llc will no longer satisfy the sec_115 accrual test plr-111622-01 based on revrul_78_316 1978_2_cb_304 llc classified as a corporation subject_to tax under subtitle a of the code is required to file a federal_income_tax return under sec_6012 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code more specifically we express or imply no opinion regarding whether llc is a disregarded_entity under sec_7701 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
